626 So. 2d 1121 (1993)
Judy P. BROWN, Appellant,
v.
Robert W. BROWN, Appellee.
No. 93-789.
District Court of Appeal of Florida, Fifth District.
December 3, 1993.
*1122 Joan H. Bickerstaff, Melbourne, for appellant.
Cris Bates Foster of Foster and Ridley, Melbourne, for appellee.
COBB, Judge.
The final judgment of dissolution of marriage is affirmed except to the extent of the award of permanent periodic alimony. The final judgment is vacated to the extent of the permanent periodic alimony award and the cause is remanded to the trial court for findings of fact as required by section 61.08(1), Florida Statutes (1991). See Moreno v. Moreno, 606 So. 2d 1280 (Fla. 5th DCA 1992).
AFFIRMED IN PART; VACATED IN PART; AND REMANDED.
DAUKSCH and W. SHARP, JJ., concur.